Citation Nr: 0732668	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  00-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1969 to December 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a back disability.

In July 2001, the Board reopened the veteran's claim for a 
back disability, as well as a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
issues were remanded to the AOJ for additional development.  
In a March 2007 rating decision, service connection for PTSD 
was granted.  Accordingly, that issue is no longer before the 
Board.


FINDING OF FACT

A back disability was not manifest in service and is 
otherwise unrelated to the veteran's service.  Arthritis was 
not manifest within one year of separation.


CONCLUSION OF LAW

A back disability was not incurred or aggravated in service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
December 1998, prior to the enactment of the VCAA.  

A September 2001 letter explained the VCAA.  It told the 
veteran that VA would make reasonable efforts to assist him 
in obtaining the evidence necessary to support his claim, to 
include medical and employment records, or records from other 
federal agencies.  The letter discussed the evidence and 
information necessary to substantiate a claim for service 
connection.  The veteran was asked to provide confirmation of 
his current address, authorization to obtain his Social 
Security records, and any pertinent outstanding private 
medical records.  He was told what VA had done to help with 
his claim.

A March 2002 letter told the veteran that his Social Security 
medical reports had been requested but not received.  He was 
asked to submit any copies in his possession.

A December 2002 letter described the development undertaken 
by the RO and asked for additional information from the 
veteran.  

In May 2003 the veteran was asked to provide a release so 
that records could be obtained from California Men's Colony.

A July 2003 letter asked the veteran for assistance in 
obtaining records from the Ventura County Jail.

In July 2004 the veteran was requested to complete a new 
release for records from the California Department of Social 
Services because one that he had completed previously was no 
longer valid.  A January 2006 letter explained that VA had 
been unable to obtain medical records from the Department of 
Social Services because the veteran had not returned a proper 
release.  

Letters dated in March 2006, June 2007, and July 2007 
described the manner in which VA establishes disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination was 
conducted in 1987.  VA has attempted to obtain records from 
the California Department of Social Services, but the veteran 
has not provided a current and valid release.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Analysis

Initially, the Board observes that the veteran has not 
contended that his claimed back disability was incurred in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records reflect the veteran's complaint of 
pain in his lumbar region in July 1970.  He reported that a 
cargo hatch fell on his back.  Upon separation  examination 
in December 1970, the veteran reported back trouble.  
Nonetheless, physical examination revealed a normal spine.  
No defects or diagnoses were identified, and the veteran was 
determined to be qualified for separation.

On VA examination in August 1987, the veteran reported that 
he had pain in his left hip and knee when his back hurt, as 
well as numbness in his left leg.  During a psychiatric 
examination he reported that he had suffered from back pain 
since he was hit on the back by the hatch of a tank in 
Vietnam and that he used heroin to help alleviate the pain.  
Examination of the musculoskeletal system revealed no 
functional findings.  The examiner noted that the evaluation 
was negative.  No diagnosis referable to the veteran's spine 
was provided by the examining physician.

A VA treatment note dated in April 1997 notes the veteran's 
report of heroin use to alleviate pain from bone spurs in his 
back.  The diagnoses included radiculopathy.

VA treatment records dated in January 1999 reflect findings 
of degenerative changes, lumbosacral spasms, and the 
veteran's report of "bone spur" pain in his low back.

During a psychiatric evaluation in August 1999, the veteran 
reported chronic low back pain due to bone spurs.  

A March 2000 VA treatment record indicates the veteran's 
complaint of increased pain in his back, which he attributed 
to bone spurs.  

A June 2000 VA treatment record indicates that the veteran 
had radicular pain in his left leg, possibly due to left L4-5 
radiculopathy.  Electromyography was ordered.  In July 2000 
the veteran continued to report low back pain with radiation 
to the left leg for a duration of four months.  He declined 
to have electromyography, but later reported that he felt 
much better.

A March 2004 VA record indicates minimal degenerative changes 
of the lumbar spine.

In August 2005 the veteran reported that his back was broken 
in Vietnam.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that service connection for a 
back disability is not warranted.  In this regard, the Board 
observes that the veteran had one instance of treatment for 
back pain in July 1970, but that on discharge examination in 
December 1970, his spine was noted to be normal and no 
defects were found.  The VA treatment records reflect minimal 
degenerative changes of the lumbar spine.  However, there is 
no medical evidence of record showing that the veteran's 
claimed back disability is due to in-service disease or 
injury or that there is otherwise any relationship to 
service.  In fact, the veteran's first complaint of back pain 
dates to a VA examination conducted in August 1987, during 
which no defects of his spine were noted.  

The Board notes that the veteran was given an opportunity, 
during the pendency of this claim, to submit evidence to 
support it, and that there is no competent medical evidence 
of record indicating that his back disability is due to in-
service disease or injury.  

The Board has considered the veteran's allegations that his 
back disability is due to the incident reported in service.  
However, he is a layperson, and his opinion on this matter, 
which requires medical expertise, is not competent.  In this 
regard, the Board notes that the veteran, as a layperson, is 
not competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is competent to report that he 
received an injury to his back during service.  However, 
there is no competent evidence that any current back 
disability has any relationship to incidents in service.  
More specifically, no medical provider has attributed the 
back disability to any disease or injury at all.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the claimed 
disability and service.  The veteran's assertions of a link 
are not persuasive.  Further, the Board is presented with 
normal records at service discharge and a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within many years of separation.  In fact, despite 
his complaints, the VA examination in 1987 was negative for 
pathology.  The Board finds the negative and silent record to 
be far more probative than the veteran's remote, unsupported 
assertions, to include the assertions of continuity since 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the veteran's 
claim of entitlement to service connection must be denied.




ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


